Citation Nr: 0917019	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 
2003, for the award of a 50 percent rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 27, 
2004, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

In April 2007, the Board remanded the claims to the RO 
through the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

The Board received additional argument and evidence from the 
Veteran since the issuance of the February 2009 Supplemental 
Statement of the Case, which was not accompanied by a waiver 
of his right to initial RO consideration.  38 C.F.R. §§ 19.9, 
20.1304(c) (2008).  As the additional argument, however, is 
essentially duplicative of statements already contained in 
the record, there is no prejudice to the Veteran in 
proceeding with appellate review.



FINDINGS OF FACT

1.  By rating decision in July 2002, the RO denied the 
Veteran's claim for an increased rating for PTSD; the Veteran 
did not appeal this decision.

2.  The Veteran's claim for an increased rating for PTSD was 
received on August 26, 2003.

3.  It is not shown that the Veteran was unable to engage in 
substantially gainful activity prior to February 27, 2004, 
due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  An effective date earlier than August 26, 2003, for an 
award of a 50 percent evaluation for PTSD, is not warranted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2008).

2.  An effective date earlier than February 27, 2004, for the 
grant of TDIU is not warranted.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete VCAA-compliant notice was sent in May 2006 and the 
claims were readjudicated in a February 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Resolution of these claims turn on the Board's application of 
the relevant law and regulations governing effective dates 
for reopened claims and increased ratings to the evidence 
already associated with the claims file.  Thus, there is no 
duty to provide an examination or to obtain a medical opinion 
as it could not affect adjudication of either claim.  
Consequently, there is no further duty to assist the Veteran 
with the development of his earlier effective date claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  

Factual Background

In a May 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective December 13, 2001.  

In a June 2002 statement, the Veteran stated that he was 
seeking a higher evaluation for his PTSD claim and that he 
was receiving ongoing treatment for his disorder at the VAMC 
and at the Vet Center.

In a July 2002 rating decision, the RO confirmed and 
continued the 10 percent evaluation for the Veteran's 
service-connected PTSD based on additional evidence received.  
The Veteran did not appeal the decision.  

In a statement received on August 26, 2003, the Veteran 
requested a re-evaluation of his PTSD claim and indicated 
that he was receiving treatment for his disorder at the VAMC.
 
Of record are VA outpatient treatment reports dated from June 
to August 2003.  These reports indicated that the Veteran was 
receiving ongoing counseling for his PTSD but do not indicate 
the severity of the Veteran's PTSD disorder.  The Veteran 
underwent a VA psychiatric examination in October 2003.  
Based on the findings from an October 2003 VA examination, 
the RO, by rating action dated in November 2003, assigned a 
50 percent evaluation for PTSD, effective August 26, 2003, 
the date of receipt of his claim for an increased rating.

By a March 2004 rating decision, the RO granted service 
connection for diabetes mellitus with a 20 percent 
evaluation; peripheral neuropathy of the right upper 
extremity with a 10 percent evaluation; peripheral neuropathy 
of the left upper extremity with a 10 percent evaluation; 
peripheral neuropathy of the right lower extremity with a 10 
percent evaluation; and peripheral neuropathy of the left 
lower extremity with a 10 percent evaluation.  Each of these 
disorders was assigned an effective date of January 27, 2004, 
the date that the claims for service connection for diabetes 
mellitus and associated peripheral neuropathy were received.  
The combined evaluations of the disorders along with the 
Veteran's service-connected PTSD resulted in an 80 percent 
evaluation, effective January 27, 2004.  

The Veteran's claim for TDIU was received in April 2004.  He 
indicated that he last worked full-time in May 1993.  

By a May 2004 rating decision, the RO granted entitlement to 
TDIU effective January 27, 2004, which is the date that the 
Veteran's service-connected disorders of diabetes mellitus, 
peripheral neuropathy of the bilateral upper and  lower 
extremities, and PTSD combined to meet the schedular 
requirements for unemployability.

The Veteran appealed the effective dates assigned for the 
grant of the 50 percent evaluation for PTSD and for TDIU.  He 
asserts that the effective date of the increased rating for 
PTSD should be June 2002, when he initially requested a 
higher evaluation.  He argues that the effective date for the 
grant of TDIU should be December 2001, was when he initially 
filed a claim of service connection for PTSD.  Specifically, 
he asserts that his representative informed him that he would 
receive retro pay to December 1991 and that he was not able 
to keep up with the rules and regulations of the VA.  

In support of his claims the Veteran has submitted various VA 
medical reports.  A report dated in 1991 showed a provisional 
diagnosis of PTSD and reports dated from 2002 to 2008 show 
treatment for PTSD and diabetes. 

Also, in a written statement with various attachments 
received in April 2009, the Veteran argues that his condition 
has been chronic since his tour of combat in Vietnam and that 
initially, nobody knew what PTSD was.  In support of his 
claim, he submitted a March 2009 statement from a VA 
psychiatrist indicating that has received treatment for 
chronic PTSD since December 2001.  Also submitted were VA 
progress notes dated in 2002 indicating treatment for PTSD.  
The Veteran also submitted further stressor information 
relating to his PTSD.

Criteria

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase (which includes a claim 
for a TDIU) will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

As an exception, an effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year prior to the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2008); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 
C.F.R. § 3.157(b), once a claim for compensation has been 
allowed, receipt of VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  Id.

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability. Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Earlier Effective Date for the Award of a 50 Percent Rating 
for PTSD

There is no basis in this case on which the 50 percent 
evaluation for PTSD may be assigned prior to August 26, 2003.  
Following the RO's denial of his claim for an increased 
rating, the next communication from the Veteran was not 
received until August 26, 2003, and the VA examination that 
first demonstrated symptoms warranting the higher rating was 
not conducted until October 2003.  There is no indication of 
any medical evidence prior to August 26, 2003, showing that a 
50 percent evaluation was warranted. 

Earlier Effective Date for TDIU

In the present case, the Veteran was awarded an effective 
date of January 27, 2004, as this was the date that the RO 
found he met the schedular criteria under 38 C.F.R. § 4.16 
for a TDIU.  By a May 2004 rating decision, the RO granted 
entitlement to TDIU effective January 27, 2004, which is the 
date that the Veteran's service-connected disorders of 
diabetes mellitus, peripheral neuropathy of the bilateral 
upper and  lower extremities, and PTSD combined to meet the 
schedular requirements for unemployability.  The Veteran had 
previously been awarded a 50 percent rating for PTSD.  Prior 
to January 27, 2004, the Veteran did not have a combined 
rating of 70 percent or more. Also, the evidence does not 
establish that the Veteran was rendered unemployable due 
solely to his service-connected disabilities prior to that 
date, indicating a total rating was not warranted under 38 
C.F.R. § 4.16(b).  Thus, because the Veteran did not become 
eligible for a TDIU prior to January 27, 2004, an earlier 
effective date cannot be assigned in the present case, as 
this was the earliest date entitlement arose.   

The Board acknowledges the arguments and additional medical 
evidence set forth by the Veteran and is sympathetic to his 
contentions; however, the governing law and regulations are 
very specific, and the Board is bound by them.  See 38 
U.S.C.A. § 7104(c).  With regard to the Veteran's arguments 
that he suffered from chronic PTSD since service and was 
initially diagnosed with PTSD in 2001, warranting an earlier 
effective date to that time, as is clear from the applicable 
regulations, it is not the date of the onset of illness or 
disability, which is the decisive factor in the determination 
of the effective date in increased rating claim.  See 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).  

There simply is no appropriate legal basis for assignment of 
an effective date for the award of a 50 percent rating for 
PTSD prior to August 26, 2003, or a grant of TDIU prior to 
February 27, 2004.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine does not apply.  
See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than August 26, 
2003, for the award of a 50 percent rating for PTSD is 
denied.

Entitlement to an effective date earlier than January 27, 
2004, for a TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


